799 So. 2d 1094 (2001)
Andrew A. MORROW, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-2381.
District Court of Appeal of Florida, Second District.
October 31, 2001.
CASANUEVA, Judge.
Andrew A. Morrow timely appeals the trial court's summary denial of two motions and two petitions for writ of mandamus filed in case numbers 96-10896 and 96-20824. We affirm the appeal in part and dismiss in part.
Initially, we determine the trial court properly found that Morrow's motion for hearing of final adjudication should be treated as a motion for reduction and modification pursuant to Florida Rule of Criminal Procedure 3.800(c). That portion of the trial court's order denying this motion is considered a nonappealable order. See Moya v. State, 668 So. 2d 279 (Fla. 2d DCA 1996). Because the trial court correctly found Morrow's motion to reduce sentence was untimely filed, we decline to treat Morrow's appeal of that order as a petition for writ of certiorari and dismiss this portion of Morrow's appeal.
In addition to the motion for hearing of final adjudication, Morrow filed two petitions for writ of mandamus and a supplemental *1095 motion. All of these pleadings sought additional jail credit in these two cases. The trial court treated these pleadings as motions seeking jail credit pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm without comment the trial court's order denying Morrow relief on these various pleadings. However, this affirmance is without prejudice to Morrow's ability, if any, to file in the trial court a facially sufficient, factually specific motion seeking additional jail credit pursuant to rule 3.800(a). See Deese v. State, 782 So. 2d 488 (Fla. 2d DCA 2001).
Dismissed in part and affirmed in part.
PARKER, A.C.J., and WHATLEY, J., Concur.